 

Exhibit 10.36

 

Waste Connections, Inc.

 

Amended and Restated
Compensation Plan for Independent Directors

 

This Compensation Plan for Independent Directors, as amended and restated
herein, shall be effective January 1, 2016, until changed by the Board of
Directors. This Plan shall apply to independent directors only. Directors who
are employed by Waste Connections, Inc. (the “Company”) are not entitled to
receive separate compensation for participation in Board or Committee Meetings.

 

The Company shall compensate independent directors by payment of a basic monthly
retainer of $5,000 per month; plus $625 per month for each committee on which
they sit; and committee Chairs shall be entitled to additional compensation, to
be added to their monthly retainers, as follows:

 

Audit Committee Chair $1,250 per month Compensation Committee Chair $833.33 per
month Nominating and Corporate Governance Committee Chair $416.67 per month

 

No additional payment shall be made with respect to attendance or participation
in Board and Committee meetings, other than payment or reimbursement of out of
pocket travel expenses incurred in connection with meetings attended in person.

 

All payments under this Compensation Plan shall be paid monthly on the 15th day
of each month, or as soon thereafter as administratively practicable and, in any
event, prior to March 15 of the calendar year following the year in which the
services with respect to such payment were performed.

 

Independent directors shall be granted, at the discretion of the Board, an
annual award of restricted stock units with a targeted value of approximately
$150,000 on the date of grant, which targeted value shall increase to $160,000
as of January 1, 2017. The grant shall be made in conjunction with the Company’s
annual grant to officers and employees, typically in February of each year,
provided that the grant date may be changed from time to time at the discretion
of the Board. The restricted stock units will be granted pursuant to the
Company’s 2014 Incentive Award Plan and will vest, at the discretion of the
Board, in two equal installments on the date of grant and the first anniversary
of the date of grant. The number of restricted stock units granted may be less
in future years if other types of equity awards are issued to independent
directors in conjunction with the restricted stock unit grants.

 

Independent directors are required to hold shares of the Company’s common stock
having a market value of at least $200,000; provided, however, that such minimum
market value shall increase to $300,000 as of January 1, 2016 and, except as
provided in the immediately following sentence below, independent directors will
have until December 31, 2017 to reach the new threshold. Independent directors
have five years from the fiscal year-end following initial election to the Board
to accumulate the stock ownership prescribed by the guidelines. For purposes of
the calculation, shares deemed “beneficially owned” by the non-employee
directors within the meaning of the rules of the SEC, as well as shares of
restricted stock or RSUs subject to time-based vesting held by the independent
director, and vested or time-based unvested RSUs or resulting shares deposited
into a deferred compensation plan or arrangement, are included in the
calculation of the amount of such individual’s ownership.

 

 

